Case 4:20-cv-00346-DPM Document 22 Filed 08/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

LATRICYA LONDON PLAINTIFF
Vv. No. 4:20-cv-346-DPM

SOCIAL SECURITY ADMINISTRATION,
Commissioner DEFENDANT

JUDGMENT
The Commissioner’s decision is reversed and the claim is
remanded for further administrative proceedings. This is a “sentence
four” remand. 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89, 98,
101-02 (1991).

NPYVY~-Loll
D.P. Marshall Jr. "
United States District Judge

 

it Avows? 20a
G

 
